DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 05/03/22 is acknowledged.  The traversal is on the ground(s) that both groups can be examined together.  A second analysis was done by the Examiner and it was found that the traversal is persuasive.  Thus, the Present Office Action will rejoin both groups and will consider all of the present claims 1 – 22.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the                                            the vehicle as disclose in claim 11;                                                                                                                                  the wind turbine as disclose in claim 15;                                                                                                        the end-of-train system as disclose in claim 14;     
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19, 4, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 4, 19, 22, it is not clear if the output voltage above is “associated” with the pwm signals or to the current operating speed.  It is not clear if the associated voltage output is a current output voltage or if the output voltage is associated with a higher voltage (voltage above) with the speed.  It is not clear which voltage value (normal or higher) is being associated with the current speed of the machine or if the claim is implying that a voltage is associated with a current rpm of the machine.
The statement “current operating speed” is indefinite.  It is not clear what would be consider a “current” speed.
In claim 17, the statement “reduced voltage without the pulse width modulation signals relative to the output voltage that is generated using the pulse width modulation signals” is indefinite.  The independent claim 9 discloses using pwm and claim 17 disclose using pwm.  However, the same claim 17 discloses not using pwm.  It is not clear if pwm is being use or if pwm is not being use. 
In claim 22, the statement “from the generator above the magnitude that is a result of the rotational speed of the rotor” is indefinite.
It is not clear what is the “result” of the speed. 
In order to advance prosecution in the merits, the Prior Art will be applied 
as best understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 9, 10, 13, 15, 16, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al (US 9,065,370).
Ito et al discloses, regarding, 
Claims 1, 9, 7, a system/method comprising: an electric machine 2 configured to convert rotational movement of a rotor into an output voltage via coils 22 that is conducted into a circuit coupled with the coils (see Fig. 1); and a controller (see Fig. 1) configured to monitor an operating condition of the electric machine and to generate pulse width modulation signals (via device 16) that are conducted to switches operatively coupled with the coils of the electric machine, the pulse width modulation signals changing states of the switches to short two or more of the coils with each other/together (column 2, lines 1 – 4; column 4, lines 2, 3, 25 – 36), wherein the controller is configured to generate the pulse width modulation signals to change a magnitude of the output voltage that is conducted into the circuit from the electric machine (column 6, lines 58 – 67).

Claim 10, the electric machine is a permanent magnet generator and the circuit is a rectifier circuit (see Fig. 1).

Claim 4, controlling the operation of the electric machine using the pulse width modulation signals transforms energy during each cycle of the pulse width modulation signals, the magnitude of the output voltage changed by rectifying the energy that is transformed to increase the output voltage above a threshold voltage associated with a current operating speed of the electric machine (column 5, lines 42 – 52).

Claim 19, the controller is configured to generate the pulse width modulation signals to increase the output voltage above a threshold voltage associated with a current operating speed of the electric machine (column 5, lines 42 – 52).

Claim 13, the controller and electric machine are configured to be included in a stationary power-generating system (since the system is apply to a wind turbine system providing power to a grid [column 2, lines 41 – 43] and such wind turbines are well-known to be placed on towers, which are stationary devices).

Claim 15, the electric machine is a wind turbine (see abstract).

Claim 16, the electric machine is a generator having one or more of: a variable input force (since wind speed varies all the time) or a variable output load.

The method is disclose mutatis mutandis.
Claim(s) 1, 2, 4, 7, 9, 10, 11, 16, 18, 19, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peter (US 6,803,748).
Peter discloses, regarding, 
Claim 9, 1, 7,  a system/method comprising: an electric machine 14 configured to convert rotational movement of a rotor into an output voltage via coils 14A-C that is conducted into a circuit coupled with the coils; and a controller configured to monitor an operating condition of the electric machine and to generate pulse width modulation signals (column 4, lines 15 – 20) that are conducted to switches operatively coupled with the coils of the electric machine, the pulse width modulation signals changing states of the switches (column 3, lines 41 – 48;  to short two or more of the coils with each other/together (column 2, lines 28, 29), wherein the controller is configured to generate the pulse width modulation signals to change a magnitude of the output voltage that is conducted into the circuit from the electric machine .  

Claim 10, the electric machine is a permanent magnet generator (column 4, lines 6, 7) and the circuit is a rectifier circuit (see Fig. 1).  

Claim 11, the controller and the electric machine are configured to be disposed onboard a vehicle for generating the output voltage to power one or more components of the vehicle (see abstract).

Claim 16, the electric machine is a generator having one or more of: a variable input force (column 3, lines 48, 49) or a variable output load.

Claims 18, 2, the controller is configured to generate the pulse width modulation signals to change the magnitude of the output voltage independent of one or more of: a force applied to the electric machine (since the output voltage is changed based on voltage spikes; column 1, line 22) or a load placed on the circuit (since the voltage output is changed based on an overvoltage condition only; column 7, lines 1 – 14).  

Claim 19, the controller is configured to generate the pulse width modulation signals to increase the output voltage above a threshold voltage associated with a current operating speed of the electric machine (when increasing the voltage from zero value to a higher value like 20%; column 6, 45 – 49).

Claim 4, controlling the operation of the electric machine using the pulse width modulation signals transforms energy during each cycle of the pulse width modulation signals, the magnitude of the output voltage changed by rectifying the energy that is transformed to increase the output voltage above a threshold voltage associated with a current operating speed of the electric machine (when increasing the voltage from zero value to a higher value like 20%; column 6, 45 – 49).

Claim 22, a vehicle comprising: a generator configured to convert rotational movement of a rotor in the generator into an output voltage via conductive coils, wherein a magnitude of the output voltage is based on a rotational speed of the rotor (column 3, lines 54 – 60); a circuit having switches coupled with the coils of the generator, the circuit configured to receive the output voltage from the generator and to supply the output voltage to one or more vehicle devices for powering the vehicle devices (see Fig. 1); and a controller configured to monitor an operating condition of the generator and to generate pulse width modulation signals that are conducted to the switches of the circuit, the pulse width modulation signals changing states of the switches to short two or more of the coils in the generator with each other, wherein the controller is configured to generate the pulse width modulation signals to increase the output voltage that is conducted into the circuit from the generator above the magnitude that is a result of the rotational speed of the rotor (column 4, lines 15 – 20; column 3, lines 41 – 48; column 2, lines 28, 29; see Figs. 1, 2).

The method is disclose mutated mutandis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 8, 11, 12, 14, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al or Peter in view of Takeuchi et al (US 5,650,713).
Ito et al discloses, regarding, 
Claim 22, a system comprising: a generator configured to convert rotational movement of a rotor in the generator into an output voltage via conductive coils, wherein a magnitude of the output voltage is based on a rotational speed of the rotor; a circuit having switches coupled with the coils of the generator, the circuit configured to receive the output voltage from the generator and to supply the output voltage to one or more vehicle devices for powering devices; and a controller configured to monitor an operating condition of the generator and to generate pulse width modulation signals that are conducted to the switches of the circuit, the pulse width modulation signals changing states of the switches to short two or more of the coils in the generator with each other, wherein the controller is configured to generate the pulse width modulation signals to increase the output voltage that is conducted into the circuit from the generator above the magnitude that is a result of the rotational speed of the rotor (see rejection above of Ito et al).

Due to the very diverse embodiments mention in the claims of the Present Application, like disclose applying the teachings to a vehicle, a secondary reference is being cited for explicitly disclosing that the teachings that pertain to the dependent claims are well-known.

For example, Takeuchi et al discloses a system being applied to a vehicle (see abstract).
 
It is noted that Peter is directly related to vehicle systems.
Takeuchi et al further teaches, regarding, 
Claim 11, the controller and the electric machine are configured to be disposed onboard a vehicle for generating the output voltage to power one or more components of the vehicle (see abstract).  

Claims 12, the electric machine is a traction motor generating the output voltage via regenerative braking (see Fig. 2).  

Claim 3, controlling the operation of the electric machine includes creating an additional magnetic field in the electric machine using the pulse width modulation signals that opposes a force applied to the electric machine (via regenerative braking; see Fig. 2).

Claim 14, the electric machine is an end-of-train generator (see Fig. 1).

Claim 8, the prior art discloses the claimed invention except for controlling the operation of the machine at a frequency of less than 100 Khz using pwm. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to come out with such optimum value, since it has been held that discovering the optimum value for increasing the efficiency of result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

It would have been obvious before the effective filing date of the claimed invention to disclose the invention as Ito et al or Peter and disclose the teachings pertaining to Takeuchi et al for the purpose of reducing the size and complexity of a control system for an electrical machine.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al or Peter in view of Wen (CN 103078615).
Ito et al or Peter discloses all of the elements above.  Due to the very diverse embodiments mention in the claims of the Present Application, the below prior art is being use for disclosing that the teachings that pertain to the dependent claim is well-known.
For example, Wen teaches, regarding, 
Claim 17, the electric machine is a generator that generates a reduced output voltage without the pulse width modulation signals relative to the output voltage that is generated using the pulse width modulation signals (see paragraphs 0015, 0019).
It would have been obvious before the effective filing date of the claimed invention to disclose the invention as Ito et al or Peter and disclose the teachings pertaining to Wen for the purpose of improving the working performance of a control circuit.


Claim(s) 2, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al or Peter in view of Ye (CN 101170279).
Ito et al or Peter discloses all of the elements above.  Due to the very diverse embodiments mention in the claims of the Present Application, the below prior art is being use for disclosing that the teachings that pertain to the dependent claims are well-known.
For example, Ye teaches, regarding, 
Claim 18, 2, the controller is configured to generate the pulse width modulation signals to change the magnitude of the output voltage independent of one or more of: a force applied to the electric machine or a load placed on the circuit (page 2, paragraph 3).
The method is disclose mutatis mutandis.
It would have been obvious before the effective filing date of the claimed invention to disclose the invention as Ito et al or Peter and disclose the teachings pertaining to Ye for the purpose of improving the electricity conversion, thus output power of a system.

Claim(s) 5, 6, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al or Peter in view of Turpin (US 2018/0041151).
Ito et al or Peter discloses all of the elements above.  Due to the very diverse embodiments mention in the claims of the Present Application, the below prior art is being use for disclosing that the teachings that pertain to the dependent claims are well-known.
For example, Turpin teaches, regarding, 
Claims 5, 20, a sensor configured to detect a change in load demand of the circuit, the controller configured to generate the pulse width modulation signals responsive to the change in load demand being detected by the sensor (paragraphs 0020, 0021, 0028).  

Claims 6, 21, the sensor is one or more of a voltage sensor of the circuit, a current sensor of the circuit, a speed sensor of the electric machine, or a magnetic sensor that measures a force applied to the electric machine (paragraph 0016).

The method is disclose mutatis mutandis.

It would have been obvious before the effective filing date of the claimed invention to disclose the invention as Ito et al or Peter and disclose the teachings pertaining to Turpin for the purpose of reducing noise in a generator system.

Claim(s) 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peter (6,803,748) in view of Ito et al (US 9,065,370).
Peter discloses all of the elements above.  Due to the very diverse embodiments mention in the claims of the Present Application, the below prior art is being use for disclosing that the teachings that pertain to the dependent claims are well-known.
For example, Ito et al teaches, regarding, 
Claim 13, the controller and electric machine are configured to be included in a stationary power-generating system (since the system is apply to a wind turbine system providing power to a grid [column 2, lines 41 – 43] and such wind turbines are well-known to be placed on towers, which are stationary devices).

Claim 15, the electric machine is a wind turbine (see abstract).

It would have been obvious before the effective filing date of the claimed invention to disclose the invention as Peter and disclose the teachings pertaining to Ito et al for the purpose of maintaining a reliable power output.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
June 9, 2022